United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.I., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Cincinnati, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0036
Issued: April 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 13, 2016 appellant, through counsel, filed a timely appeal from an August 1,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish more than one
percent permanent impairment of her left upper extremity, for which she previously received a
schedule award.
FACTUAL HISTORY
On December 6, 2012 appellant, then a 65-year-old casual worker, filed a traumatic
injury claim (Form CA-1) alleging that she developed an upper back condition on December 4,
2012 while lifting and placing various size containers of mail into coded bins. She felt a twinge
in her back, but continued to work.
Appellant returned to work on December 6, 2012 with restrictions and continued to work
through December 13, 2012. The employing establishment could not accommodate her
restrictions. It noted that appellant had started work on November 28, 2012 and filed a claim for
traumatic injury (Form CA-1) on December 6, 2016. The employing establishment terminated
appellant from employment on December 31, 2012 as she was a casual worker and her
appointment had expired. It noted that appellant would have been terminated regardless of
whether she was injured on the job.3
In a decision dated May 13, 2013, OWCP accepted appellant’s claim for cervical strain,
thoracic strain, and left shoulder strain.
Appellant filed a schedule award claim (Form CA-7) on November 24, 2014. In a letter
dated December 18, 2014, OWCP noted that the medical evidence of record did not support a
finding that appellant had reached maximum medical improvement. OWCP requested additional
medical evidence and afforded appellant 30 days to respond.
In a report dated September 26, 2014, Dr. Martin Fritzhand, a Board-certified urologist,
noted appellant’s history of lifting in the performance of duty as well as her accepted
employment injuries of thoracic, cervical and left shoulder strains. He noted that appellant’s left
hand was dominant and reviewed appellant’s medical records. Dr. Fritzhand opined that
appellant had experienced musculoskeletal distress since her injury in December 2012 and that
she had “remained refractory to medical management.” On physical examination, he found that
appellant’s forward flexion of her left shoulder was 130-140-130 degrees, that extension was
normal at 90 degrees, and that abduction was diminished to 40 degrees. Dr. Fritzhand reported
that appellant’s internal rotation of the left shoulder was 60-60-70 degrees and that external
rotation was normal at 90 degrees. He applied the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) and found that appellant had a class 1
impairment of the left shoulder due to a sprain/strain.4 Dr. Fritzhand noted that Table 15-5 of the
3

Appellant filed a claim for compensation (Form CA-7) for the period December 6, 2012 through April 19, 2013.
OWCP denied appellant’s claim for compensation by decision dated September 12, 2013. Counsel requested an oral
hearing from OWCP’s Branch of Hearings and Review and by decision dated June 3, 2014 a hearing representative
affirmed the denial of wage-loss compensation.
4

A.M.A., Guides 401, Table 15-5.

2

A.M.A., Guides provided in regard to the sprain/strain impairment class that, “If motion loss is
present, this impairment may alternatively be assessed using section 15-7, Range of Motion
Impairment. Range of motion impairment stands alone and is not combined with diagnosis
impairment.”5 He concluded that appellant’s decreased range of motion due to her accepted
conditions more accurately reflected her permanent impairment and afforded her a higher
impairment rating than the diagnosis-based impairment (DBI) method in keeping with the goals
of the A.M.A., Guides.6 Dr. Fritzhand applied Table 15-34 of the A.M.A., Guides7 and, using
the range of motion method, determined that appellant had three percent permanent impairment
of her left shoulder due to loss of flexion, three percent permanent impairment due to loss of
abduction, and two percent permanent impairment due to loss of internal rotation. He concluded,
“It is my opinion that [appellant] has sustained a permanent partial impairment to the left upper
extremity of eight percent.”
OWCP referred Dr. Fritzhand’s report to OWCP’s medical adviser on April 27, 2015.
He determined that appellant had reached maximum medical improvement on September 26,
2014, the date of Dr. Fritzhand’s report. OWCP’s medical adviser found one percent impairment
for the left upper extremity. He based his impairment rating on the DBI method rather than the
range of motion method utilized by Dr. Fritzhand. OWCP’s medical adviser used the diagnosis
of left shoulder sprain and found that appellant had a class 1 impairment8 or one percent
impairment of the left arm. He applied the net adjustment formula of the A.M.A., Guides, grade
modifier for Functional History (GMFH) - Class of Diagnosis (CDX) (Regional Grid) + grade
modifier for Physical Examination (GMPE) - CDX) + grade modifier for Clinical Studies
(GMCS) - CDX9 to reach a final permanent impairment rating of one percent of the left upper
extremity.
In a decision dated September 10, 2015, OWCP granted appellant a schedule award for
one percent permanent impairment of her left arm. Counsel requested an oral hearing with a
representative from OWCP’s Branch of Hearings and Review on September 21, 2015.
Appellant testified at the oral hearing on May 17, 2016 before an OWCP hearing
representative. Counsel contended that OWCP’s medical adviser consistently reduced the
permanent impairment rating for schedule award purposes of every claimant whose medical
evidence he reviewed. He further contended that there was an unresolved conflict of medical
opinion evidence which required referral to an impartial medical examiner.
By decision dated August 1, 2016, OWCP’s hearing representative reviewed appellant’s
claim for a schedule award. He determined that OWCP’s medical adviser properly applied the

5

Id. at 405.

6

Id. at 20, Table 2-1.

7

Id. at 475, Table 15-34.

8

Id. at 401, Table 15-5.

9

Id. at 411.

3

A.M.A., Guides and determined that appellant had no more than one percent permanent
impairment of her left upper extremity warranting a schedule award.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.10 Section
8107 of FECA sets forth the number of weeks of compensation to be paid for the permanent loss
of use of specified members, functions, and organs of the body.11 FECA, however, does not
specify the manner by which the percentage loss of a member, function, or organ shall be
determined. To ensure consistent results and equal justice under the law, good administrative
practice requires the use of uniform standards applicable to all claimants. Through its
implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.12
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).13 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.14
ANALYSIS
The issue on appeal is whether appellant has more than one percent permanent
impairment of her left upper extremity, for which she previously received a schedule award.
The Board finds that this case is not in posture for decision.

10

See 5 U.S.C. § 8149; 20 C.F.R. §§ 1.1-1.4.

11

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).
12

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

13

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
14

Isidoro Rivera, 12 ECAB 348 (1961).

4

The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the range of
motion methodology when assessing the extent of permanent impairment for schedule award
purposes.15 The purpose of the use of uniform standards is to ensure consistent results and to
ensure equal justice under the law to all claimants.16 In T.H., the Board concluded that OWCP
physicians are at odds over the proper methodology for rating upper extremity impairment,
having observed attending physicians, evaluating physicians, second opinion physicians,
impartial medical examiners, and district medical advisers use both DBI and range of motion
methodologies interchangeably without any consistent basis. Furthermore, the Board has
observed that physicians interchangeably cite to language in the first printing or the second
printing when justifying use of either range of motion or DBI methodology. Because OWCP’s
own physicians are inconsistent in the application of the A.M.A., Guides, the Board finds that
OWCP can no longer ensure consistent results and equal justice under the law for all claimants.17
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the August 1, 2016
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.

15

T.H., Docket No. 14-0943 (issued November 25, 2016).

16

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

17

Supra note 15.

5

ORDER
IT IS HEREBY ORDERED THAT the decision the August 1, 2016 of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: April 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

